  1 Michael W. Malter (SBN 96533)
    Robert G. Harris (SBN 124678)
  2 BINDER & MALTER, LLP
    2775 Park Avenue
  3 Santa Clara, CA 95050
    Tel: (408) 295-1700
  4 Fax: (408) 295-1531
    Email: michael@bindermalter.com
  5 Email: rob@bindermalter.com

  6
      Attorneys for Tallwood Technology Partners, LLC
  7

  8                                  UNITED STATES BANKRUPTCY COURT

  9                                  NORTHERN DISTRICT OF CALIFORNIA

 10                                                SAN JOSE DIVISION

 11                                                         Case No. 20-50682 MEH
      WAVE COMPUTING, INC., et al.,
 12                                                         Chapter 11 (Jointly Administered)
 13                                   Debtors1,             JOINDER OF TALLWOOD TECHNOLOGY
 14                                                         PARTNERS, LLC TO (A) DEBTORS’
                                                            EMERGENCY MOTION FOR ORDER (I)
 15                                                         ENFORCING PROTECTIONS OF 11 U.S.C. §§
                                                            362 AND 525(a), AND (II) GRANTING RELATED
 16                                                         RELIEF AND (B) MOTION OF DEBTORS
                                                            PURSUANT TO B.L.R. 9006-1 REQUESTING
 17                                                         ORDER SHORTENING TIME FOR HEARING
 18                                                         ON DEBTORS’ EMERGENCY MOTION FOR
                                                            ORDER (I) ENFORCING PROTECTIONS OF 11
 19                                                         U.S.C. § § 362 AND 525(a), AND (II) GRANTING
                                                            RELATED RELIEF
 20
                                                            Related to Docket Nos.: 1192, 1196
 21                                                         Date: February 26, 2021
 22                                                         Time: 11:00 a.m. (Pacific Time)
                                                            Judge: Honorable M. Elaine Hammond
 23                                                         Hearing via Zoom Video

 24

 25

 26           1
                 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
      identification number, as applicable, are: Wave Computing, Inc. (4264), MIPS Tech, Inc. (8247), Hellosoft, Inc. (8640),
 27   Wave Computing (UK) Limited (None), Imagination Technologies, Inc. (6967), Caustic Graphics, Inc. (7272), and
      MIPS Tech, LLC (2161). The Debtors’ mailing address is 3201 Scott Blvd, Santa Clara, CA 95054.
 28
      JOINDER                                                                                                              1
Case: 20-50682        Doc# 1216         Filed: 02/25/21        Entered: 02/25/21 16:14:38             Page 1 of
                                                    3
  1            Secured creditor, DIP lender, and successful bidder after auction Tallwood Technology Partners,

  2 LLC (“Tallwood”) LLC hereby joins in the request for the relief sought in the (i) Debtors’ Emergency

  3 Motion for Order (I) Enforcing Protections of 11 U.S.C. §§ 362 and 525(a), and (II) Granting Related

  4 Relief [Docket No. 1192] (the “525(a) Motion”)2 and (ii) Motion of Debtors Pursuant to B.L.R. 9006-1

  5 for Order Shortening Time for Hearing on Debtors’ Emergency Motion for Order (I) Enforcing

  6 Protections of 11 U.S.C. §§ 362 and 525(a), and (II) Granting Related Relief [Docket No. 1196] (the

  7 “Shorten Time Motion” and, together with the 525(a) Motion, the “Motions”), filed contemporaneously

  8 herewith.

  9            Tallwood’s understanding is that the effective date of the Plan is being delayed by nothing more

 10 than the refusal of the DSOS to issue good standing certificates. Closing had initially been planned for

 11 February 18, 2021. Tallwood stands ready, willing and able to fund the $5.1 million Exit Facility as

 12 soon as all conditions for the Plan’s effective Date have been met.

 13            Mr. Perkins is absolutely correct when he says that “[a]s a condition to the occurrence of the

 14 Effective Date and the Debtors entering into the contemplated Exit Facility (as such terms are defined in

 15 the Plan), the Debtors must deliver certificates of good standing from the State of Delaware (the “Good

 16 Standing Certificates”).3 Other financing documents implementing the Plan also require certificate of

 17 good standing for good reason: the hard-fought benefits and protections for which the Committee

 18 negotiated would be undermined if left with the choice of waiving the good standing requirement or
 19 supporting a back-up bid that may yield less than half of the Plan’s dividend to creditors.

 20            Tallwood is equally concerned with the consequences of the DSOS’s failure to issue good

 21 standing certificates. Tallwood negotiated for the standard condition that the reorganized debtors, for

 22 whom it bid almost $60 million, be in good standing. Tallwood should not now be forced to decide

 23 whether to allow the sale to go to the back-up bidder or close a sale for entities not in good standing in

 24 Delaware, limited in their ability to sue, to appear in court and potentially to fulfill their duties as

 25 reorganized debtors under the Plan.

 26            2
                 Capitalized terms used but not defined in this joinder (this “Joinder”) shall have the meanings ascribed to such
      terms in the 525(a) Motion.
 27            3   Declaration of Lawrence R. Perkins in Support of The Debtors’ Emergency 525(A) Motion, 3:11-14.
 28
      JOINDER                                                                                                                  2
Case: 20-50682         Doc# 1216         Filed: 02/25/21        Entered: 02/25/21 16:14:38               Page 2 of
                                                     3
  1          This Court has the power to issue an order granting the Motion and eliminate the bureaucratic

  2 entropy that seems to have seized the DSOS. Tallwood respectfully requests that it do so and grant the

  3 Motions.

  4 Dated: February 25, 2021                                       BINDER & MALTER LLP

  5
                                                                   /s/ Robert G. Harris
  6                                                                Robert G. Harris
  7
                                                                   Attorneys for Tallwood Technology
  8                                                                Partners, LLC

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26
 27

 28
      JOINDER                                                                                                3
Case: 20-50682     Doc# 1216       Filed: 02/25/21     Entered: 02/25/21 16:14:38         Page 3 of
                                               3
